Citation Nr: 1600313	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  10-36 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a compensable evaluation for schistosomiasis ankylostomiasis history.

2.  Whether new and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

3.  Whether new and material evidence has been received to reopen the claim of service connection for a lower back disorder.

4.  Entitlement to service connection for a throat disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from March 1953 to March 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Augusta, Maine and New York, New York.  In an October 2009 rating decision, the Augusta RO continued a noncompensable disability rating for schistosomiasis ankylostomiasis, and declined to reopen the previously denied claims of service connection for PTSD and chronic low back pain.  In an August 2011 rating decision, the New York RO denied service connection for depression and a throat disorder.  The Veteran timely submitted VA Form 9 substantive appeals in September 2010 and November 2014.

The Veteran initially submitted a claim of entitlement to service connection for a psychiatric disorder, and has since argued that his PTSD and depression are likewise linked to service.  The Board notes that a claim of service connection encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 5, 9 (2009).  To that end-and in light of the fact that the claim for PTSD was previously denied by the Board-the Board has recharacterized the issues as reflected on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran requested a Travel Board hearing in his September 2010 VA Form 9, submitted in response to the August 2010 Statement of the Case which continued a noncompensable rating for schistosomiasis ankylostomiasis and denied service connection for PTSD and a back disorder.  No correspondence was sent to the Veteran regarding a potential hearing.  He then requested a Board videoconference hearing in his November 2014 VA Form 9, submitted in response to the November 2014 Statement of the Case which continued the denial of service connection for depression and a throat disorder.  Once again, it appears VA made no attempts to comply with his request.

Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  As the Veteran has not yet participated in a Board hearing regarding the claims on appeal, his request should be granted.  As an initial matter, the AOJ should contact the Veteran to determine whether he would like a videoconference hearing or a Travel Board hearing, as he has requested both.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should take appropriate steps to have the Veteran scheduled for a Board hearing (either a Travel Board or videoconference hearing, pending a response from the Veteran) in accordance with this request.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, any indicated development should be undertaken.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

